PER CURIAM
Defendant appeals from a judgment convicting her of two counts each of manufacture, delivery and possession of a controlled substance. She raises four assignments of error.
On the same record now before us, identical issues of fact and law were raised and decided in a codefendant’s case, State v. Wright, 150 Or App 159, 945 P2d 1083 (1997). We resolve them in the same manner in this case.
Remanded for entry of an amended judgment, merging the conviction in counts 1 and 2, counts 3 and 4, and counts 5 and 6, and for resentencing; otherwise affirmed.